     Case 2:19-cv-00920-KJM-EFB Document 23 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JASON RIVERA,                                    No. 2:19-cv-0920-KJM-EFB P
11                       Plaintiff,
12           v.                                        FINDINGS AND RECOMMENDATIONS
13    SUISUN CITY POLICE DEAPRTMENT,
      et al.,
14
                         Defendants.
15

16

17          Plaintiff is a state prisoner proceeding pro se in an action brought under 42 U.S.C. § 1983.

18   The United States Marshal has returned process directed to defendant Maccabe, stating that the

19   defendant cannot be located using the information provided by plaintiff. ECF No. 19. On May

20   18, 2020, the court instructed plaintiff to provide new information for service of process within 30

21   days and warned him that failure to do so or show cause for such failure would result in a

22   recommendation that defendant Maccabe – the sole defendant in this case – be dismissed

23   pursuant to Rule 4(m) of the Federal Rules of Civil Procedures. ECF No. 20; see also Fed. R.

24   Civ. P. 4(m) (service of process must be effected within 90 days of the filing of the complaint

25   unless plaintiff demonstrates good cause). The time for acting has passed and plaintiff has not

26   responded to the court’s order.

27          Plaintiff has had the opportunity to submit information about where defendant Maccabe

28   can be served and has been warned that Rule 4(m) requires that service of process be effected
                                                       1
     Case 2:19-cv-00920-KJM-EFB Document 23 Filed 09/17/20 Page 2 of 2

 1   within 90 days of the filing of the complaint and that the failure to do so could result in dismissal
 2   absent a showing of good cause. The time for serving defendant Maccabe has expired and
 3   plaintiff has failed to demonstrate the requisite good cause to avoid dismissal under Rule 4(m).
 4          Accordingly, it is hereby RECOMMENDED that defendant Maccabe – and consequently,
 5   the entire case – dismissed. See Fed. R. Civ. P. 4(m).
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 8   after being served with these findings and recommendations, any party may file written
 9   objections with the court and serve a copy on all parties. Such a document should be captioned
10   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
11   within the specified time may waive the right to appeal the District Court’s order. Turner v.
12   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: September 16, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
